Case: 3:21-cv-00019-GFVT Doc #: 15 Filed: 07/12/21 Page: 1 of 3 - Page ID#: 285




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     FRANKFORT
 MATT SCHWEDER, o/b/o P.S., et al.,               )
                                                  )
        Plaintiffs,                               )        Civil No. 3:21-cv-00019-GFVT
                                                  )
 v.                                               )
                                                  )
 ANDREW GRAHAM BESHEAR, et al..,                  )                    ORDER
                                                  )
        Defendants.                               )

                                       *** *** *** ***

       This matter is before the Court on Plaintiffs’ Motion for a Temporary Restraining Order

filed on July 6, 2021. [R. 14.] This civil case, with numerous Kentucky citizens as Plaintiffs,

seeks declaratory judgments, among other relief, as to the alleged unconstitutionality of the

Commonwealth’s ongoing emergency declaration. [R. 1.] In their Motion, Plaintiffs cite to an

executive order published on June 11, 2021 by Governor Beshear, which takes a number of

actions, including in relevant part: (1) rescinding a number of previous executive orders related

to the COVID pandemic; (2) rescinding a face-covering requirement; and (3) stating “[i]n order

to ensure Kentucky remains eligible for various federal funding opportunities that require a state

of emergency declaration, the state of emergency declared in Executive Order 2020-215 remains

in place.” [R. 14-3.]

       Plaintiffs argue that Governor Beshear’s Order represents an admission that “no state of

emergency exists and the only reason for extending the perpetual and so-called ‘state of

emergency’ which he arbitrarily and preemptively declared in March 2020, is to wring a few

more federal dollars from ‘various federal funding opportunities that require a state of
Case: 3:21-cv-00019-GFVT Doc #: 15 Filed: 07/12/21 Page: 2 of 3 - Page ID#: 286




emergency declaration.’ ” [R. 14.] In light of the Governor’s Executive Order, the Plaintiffs

filed the present Motion. [R. 14.]

       This Court must apply a four-part test to determine whether a temporary restraining order

is appropriate. The court must consider: (1) the likelihood that Plaintiffs will succeed on the

merits of its claim; (2) whether Plaintiffs will suffer irreparable harm in the absence of injunctive

relief; (3) the probability that granting the injunction will cause substantial harm to the

defendants; and (4) whether the public interest is advanced by the issuance of the injunction.

See, e.g., McPherson v. Michigan High School Athletic Ass'n, Inc., 119 F.3d 453, 459 (6th Cir.

1997). A district court need not make specific findings on each factor, if fewer factors dispose of

the issue. Six Clinics Holding Corp., II v. Cafcomp Systems, Inc., 119 F.3d 393, 399 (6th

Cir.1997). Although the motion is for a temporary restraining order, the motion is not ex parte,

as the defendants have previously made an appearance and have had an opportunity to respond.

A district court may treat a motion for a temporary restraining order as one for a preliminary

injunction if an adverse party had notice and an opportunity to attend a hearing. See Barron v.

PGA Tour, Inc., 670 F.Supp.2d 674, 683 at n.8 (W.D. Tenn. 2009). “[w]hether the court

construes the present motion as one seeking a temporary restraining order or a preliminary

injunction is of no real consequence, as the applicable legal standards are the same for both.”

Barron, 670 F.Supp.2d at n. 8.

       In the present case, a preliminary injunction is appropriate whereas a temporary

restraining order is not. A temporary restraining order is inappropriate because: (1) the

Defendant is already a party to the case (and has made numerous filings, including a motion to

dismiss); (2) the relevant Executive Order cited by the Plaintiffs is over a month old and was just

recently discovered by the Plaintiffs, which highlights the lack of imminent danger that would
Case: 3:21-cv-00019-GFVT Doc #: 15 Filed: 07/12/21 Page: 3 of 3 - Page ID#: 287




necessitate a temporary restraining order; and (3) there are other adequate remedies available,

including a fully-briefed preliminary injunction motion and hearing. Accordingly, and the Court

being sufficiently advised, it is hereby ORDERED as follows:

       1. Plaintiffs’ Motion for a Temporary Restraining Order [R. 14] is CONSTRUED as a

           motion for a preliminary injunction;

       2. Defendants SHALL have up to and including Friday July 16, 2021 to file a response

           to the preliminary injunction motion;

       3. Plaintiffs SHALL have up to and including July 22, 2021 in order to file a reply; and

       4. A hearing on the motion is SET for Friday July 23, 2021 at 10:00 a.m. at the federal

           courthouse in Frankfort, Kentucky.



       This the 9th day of July, 2021.
